DORAN, J.
This is an appeal from the judgment and from an order denying a motion for a new trial following a verdict of guilty of grand theft.
Defendant was charged by information with two offenses of grand theft after a prior conviction of a felony. The prior conviction was admitted; the jury returned a verdict of guilty of count one and not guilty of count two.
It is contended on appeal that “the evidence is insufficient to justify the verdict. ’ ’ The act that constituted the alleged offense was “purse snatching.” The record reveals that the offense was comftdtted at night but on a well-lighted street. The defendant was arrested shortly thereafter and was identified the same night about two hours later, by Mrs. Brown, the victim. As to identity, Mrs. Brown testified on cross-examination :
‘1Q. Can you tell us whether or not his hair was all the way down his neck as it is now? A. At the time I saw this man his hair was longer than it is now, and seemed to be—his hair was kind of red, like they had done something to it. ’ ’
And referring to a conversation with the police officers:
“Q. When you told the police officers the description did you describe them in any other way? A. Yes. I told them that he was a colored man.”
On redirect examination, Mrs. Brown testified:
11Q. Mrs. Brown, do you recall whether or not he had reddish-black hair ? A. It was kind of reddish-brown. As I saw it, it was gassed.” . . .
‘ ‘ Q. By Mb. Cabe : Now, Mrs. Brown, from what you saw of the defendant’s hair there now when you are looking at it, was that about the same colored hair that the man had at the time your purse was snatched? A. I told you it was still a little bit browner, because it had stuff on it. I can’t explain it, because you have never seen any of it.”
*461Defendant’s counsel explained for the benefit of the court and jury that “gassed” meant as follows: “Well, your Honor, some of the young men, and particularly on the east side, they like to straighten their hair, and there is a certain form of solution known as gas, and they wash their hair out with that gas, and it makes it extremely straight, and that is what is known as ‘gassed.’ ”
There can be no question as to the sufficiency of the evidence to support the judgment. The appeal is without merit.
The judgment and the order denying defendant’s motion for a new trial are and each is affirmed.
York, P. J., and White, J., concurred.